Name: 91/18/EEC: Commission Decision of 19 December 1990 authorizing certain Member States to apply intra- Community surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (only the Spanish, Danish, English, French, Italian and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy
 Date Published: 1991-01-17

 Avis juridique important|31991D001891/18/EEC: Commission Decision of 19 December 1990 authorizing certain Member States to apply intra- Community surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (only the Spanish, Danish, English, French, Italian and Portuguese texts are authentic) Official Journal L 012 , 17/01/1991 P. 0029 - 0038COMMISSION DECISION of 19 December 1990 authorizing certain Member States to apply intra-Community surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the Spanish, Danish, English, French, Italian and Portuguese texts are authentic) (91/18/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987, on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas the abovementioned Decision requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Commission, by Decision of 21 December 1989 (2) and other relevant Decisions, authorized the Member States to introduce such surveillance; Whereas almost all those Decisions are due to expire on 31 December 1990; Whereas certain Member States have submitted applications to the Commission for authorization to extend the application of some of these surveillance measures and to introduce new surveillance for products not covered by the abovementioned Decisions; Whereas the Commission has closely studied, on a case by case basis, these applications in accordance with the criteria laid down by Decision 87/433/EEC taking into account the plan of action established by the Community for the completion of the internal market; Whereas the Commission examined, in particular whether information was given as regards the economic difficulties alleged and whether, during the reference years set out in Decision 87/433/EEC, significant imports have been realized in the Member States, originating in other Member States; Whereas this examination has shown that the conditions for the application of surveillance measures in respect of the products listed in the Annexes hereto do exist; Whereas, therefore, the Member States should be authorized to make them subject to intra-Community surveillance until 31 December 1991; Whereas, for those imports not listed in the Annexes, Member States remain entitled to submit applications for surveillance, at a later date, depending on the economic situation, HAS ADOPTED THIS DECISION: Article 1 The Member States named in the annex are authorized, insofar as each is concerned, to apply, until 31 December 1991 and in accordance with Decision 87/433/EEC, intra-Community surveillance of the products listed in the said Annex. Article 2 This Decision is addressed to the Kingdom of Denmark, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Portuguese Republic, the United Kingdom. Done at Brussels, 19 December 1990. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) Decision C (89) 2303 final. ANNEX DENMARK A. Textile products for which categories have been established Category Country of origin 6 Hong Kong SPAIN A. Textile products for which categories have been established Category Country of origin 2 China, South Korea, India, Indonesia, Pakistan, Taiwan, Thailand 3 China, South Korea, Taiwan, Thailand 4 China, South Korea, Philippines, Hong Kong, India, Thailand 5 South Korea 6 Hong Kong, India 7 South Korea, Hong Kong 8 China, Hong Kong, India 9 Brazil, China 20 China 22 Taiwan 27 India 29 India 35 South Korea, Taiwan 37 South Korea, Taiwan 100 South Korea B. Other products CN code (1990) Description of product Origin 6401 waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging, or similar processes Brazil, China, Hong Kong, Thailand 6402 other footwear with outer soles and upper of rubber of plastics 6404 footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials Brazil, China, Hong Kong, Thailand other footwear: ex 6405 10 90 with uppers of leather or composition leather, with outer soles of materials other than wood or cork ex 6405 90 10 other footwear, with outer soles of rubber, plastics, leather or composition leather, with uppers of rubber or plastics 7117 19 imitation jewellery: of base metal, whether or not plated with precious metal, other than cuff-links and studs China, South Korea, Hong Kong, Taiwan ex 7117 90 00 imitation jewellery of other materials: other than that of headings 9601 and 9602 8203 files, rasps, pliers (including cutting pliers), pincers, tweezers, metal-cutting shears, pipe cutters, bolt croppers, perforating punches and similar hand tools China, Taiwan 8204 hand-operated spanners and wrenches (including torque meter wrenches but not including tap wrenches); interchangeable spanner sockets, with or without handles 8205 hand tools (including glaziers' diamonds), not elsewhere specified or included; blowlamps; vices, clamps and the like, other than accessories for and parts of, machine tools; anvils; portable forges; hand- or pedal-operated grinding wheels with frameworks 8206 00 00 tools of two or more of heading Nos 8202 to 8205, put up in sets for retail sale 8452 10 11 8452 10 19 8452 10 90 sewing machines of the household type Brazil, Japan, Taiwan ex 8456 10 00 ex 8456 20 00 ex 8456 30 00 ex 8456 90 00 machine-tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electro-chemical, electron beam, ionic beam or plasma arc processes, numerically controlled, for working metals or metal carbides Japan 8458 11 10 centre lathes, multi-tool lathes and copying lathes, numerically controlled, for removing metal ex 8458 11 91 automatic lathes and capstan and turret lathes, numerically controlled, for removing metal, other than those specially designed for the recycling of irradiated nuclear fuels ex 8458 11 99 other horizontal lathes, numerically controlled, for removing metal, other than those specially designed for the recycling of irradiated nuclear fuels ex 8458 91 10 vertical lathes, numerically controlled, for removing metal, other than those specially designed for the recycling of irradiated nuclear fuels ex 8458 91 90 other lathes, numerically controlled, for removing metal, other than those specially designed for the recycling of irradiated nuclear fuels ex 8459 10 00 way-type unit head machines, numerically controlled, other those for threading or tapping Japan 8459 21 10 8459 21 91 8459 21 99 other drilling machines, numerically controlled 8459 31 00 other boring-milling machines, numerically controlled 8459 40 10 other boring machines, numerically controlled ex 8459 51 00 milling machines, knee-type, numerically controlled, other than those specially designed for the recycling of irradiated nuclear fuels 8459 61 10 8459 61 91 ex 8459 61 99 other milling machines, numerically controlled, other than those specially designed for the recycling of irradiated nuclear fuels ex 8459 70 00 other threading or tapping machines, numerically controlled 8460 11 00 8460 19 00 8460 21 10 8460 21 90 8460 29 10 8460 29 90 8460 31 00 8460 39 00 8460 40 00 8460 90 10 machine-tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal, sintered metal carbides or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading No 8461 Japan ex 8461 10 00 ex 8461 20 00 ex 8461 30 00 machine-tools for planing, shaping, slotting, broaching, numerically controlled Japan 8461 40 11 8461 40 31 gear-cutting machines, numerically controlled 8461 40 71 gear-finishing machines, numerically controlled ex 8461 40 79 gear-finishing machines, other than numerically controlled, for working metals and metal carbides ex 8461 50 11 ex 8461 50 19 ex 8461 50 90 sawing or cutting-off machines, numerically controlled, other than those specially designed for the recycling of irradiated nuclear fuels 8462 10 10 forging or die-stamping machines (including presses) and hammers, numerically controlled Japan 8462 21 10 8462 21 90 bending, folding, straightening or flattening machines (including presses), numerically controlled 8462 31 10 ex 8462 31 90 shearing machines (including presses), other than combined punching and shearing machines, numerically controlled, other than those specially designed for the recycling of irradiated nuclear fuels 8462 41 10 8462 41 90 punching or notching machines (including presses), including combined punching and shearing machines, numerically controlled 8462 91 50 ex 8462 99 50 other presses for working metal or metal carbides, other than those for moulding metallic powders by sintering or presses for compressing scrap metal into bales, numerically controlled, excluding those specially designed for the recycling of irradiated nuclear fuels 8702 motor vehicles for the transport of ten or more persons, including the driver South Korea, Japan, Poland, Romania (1), USSR 8703 motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars 8704 motor vehicles for the transport of goods 8711 10 00 8711 20 10 8711 20 91 8711 20 99 ex 8711 30 00 motorcycles (including mopeds) and cycles fitted with an auxiliary motor, of a cylinder capacity not exceeding 380 cm3, with or without side-cars; side-cars Japan ex 8711 90 00 other motorcycles and cycles fitted with an auxiliary positive ignition engine, with or without side-cars; side-cars 9503 other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds China, South Korea, Hong Kong, Japan, Macao, Malaysia, Singapore, Taiwan (1) (1) Until the date of entry into force of the Agreement on trade and commercial and economic cooperation between the Community and Romania. FRANCE A. Textile products for which categories have been established Category Country of origin 1 India 2 South Korea, India, Pakistan, Peru 3 Pakistan 2 + 3 Thailand 4 China Hong Kong, India 6 Hong Kong, Thailand 7 India 8 South Korea, Hong Kong, India 9 Brazil 10 Hong Kong, Pakistan (1) 13 China, Hong Kong, Macao 15 China 16 China 20 Pakistan 21 China, South Korea, Hong Kong, Taiwan, Thailand 26 Hong Kong, Thailand 32 South Korea 33 China 68 China, Hong Kong, Macao 73 Philippines 87 China 91 China (1) Pakistan: products of CN codes 6111 10 10, 6111 20 10, 6111 30 10 and ex 6111 90 10, and CN codes 6116 91 00, 6116 92 00, 6116 93 00 and 6116 99 00 only. B. Other products CN code (1990) Description of product Origin 3104 10 00 3104 20 50 3104 20 90 potassium salts and potassium chloride USSR 8527 21 10 8527 21 90 8527 29 00 radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles, including apparatus capable of receiving also radio-telephony or radio-telegraphy China, South Korea, Japan, Taiwan 8528 10 40 8528 10 50 8528 10 61 8528 10 69 8528 10 71 8528 10 73 8528 10 75 8528 10 78 8528 10 80 8528 10 91 8528 10 98 colour television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus South Korea, Japan, Taiwan IRELAND A. Textile products for which categories have been established Category Country of origin 7 China, Hong Kong, India, Macao, Philippines, South Korea, Taiwan, Yugoslavia 8 China, Hong Kong, India, Macao, Malaysia, Pakistan, Romania, Taiwan, Thailand, Yugoslavia 13 China, Hong Kong 24 Hong Kong, Poland 26 China, Hong Kong, India, Macao, Philippines, Romania, Taiwan, Thailand 27 Hong Kong, India, South Korea 29 Hong Kong, India, South Korea 73 Hong Kong, Macao, Taiwan ITALY A. Textile products for which categories have been established Category Country of origin 1 Brazil, China, Pakistan, Hungary 2 Brazil, Czechoslovakia, China, South Korea, Hong Kong, India, Malaysia, Pakistan ex 3 Pakistan (1) 20 + 39 China (1) Products of CN codes 5513 11 10, 5513 11 30, and 5513 11 90 only. B. Other products CN code (1990) Description of product Origin 5007 20 5007 90 5803 90 10 5905 00 90 woven fabrics of silk or of silk waste China 8452 21 00 8452 29 00 industrial sewing machines Japan ex 8703 21 ex 8703 22 ex 8703 23 ex 8703 24 ex 8703 31 ex 8703 32 ex 8703 33 ex 8703 90 motor cars and other motor vehicles, other than all-terrain vehicles, principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars Japan ex 8704 21 31 ex 8704 21 39 ex 8704 21 91 ex 8704 21 99 ex 8704 22 91 ex 8704 22 99 ex 8704 31 31 ex 8704 31 39 ex 8704 31 91 ex 8704 31 99 ex 8704 32 91 ex 8704 32 99 motor vehicles, other than all-terrain vehicles, for the transport of goods Japan 8711 10 00 8711 20 00 ex 8711 30 00 motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: with reciprocating internal combustion piston engine of a cylinder capacity not exceeding 380 cm3 Japan PORTUGAL B. Other product CN code (1990) Description of product Country of origin 8711 10 00 motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars; with reciprocating internal combustion engine of a cylinder capacity not exceeding 50 cm3 Japan, Taiwan UNITED KINGDOM A. Textile products Category Country of origin 1 Pakistan 13 China